

116 HR 3168 IH: To amend the Internal Revenue Code of 1986 to allow certain legal fees and investment fees to be taken into account as miscellaneous itemized deductions.
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3168IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Flores introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow certain legal fees and investment fees to be
			 taken into account as miscellaneous itemized deductions.
	
		1.Certain fees taken into account as miscellaneous itemized deduction
 (a)In generalSection 67(g) of the Internal Revenue Code of 1986 is amended by adding at the end the following: In the case of any legal fees, or investment fees, paid or incurred by an individual for the production of income or in connection with the performance of services as an employee, which but for the preceding sentence would be taken into account as a miscellaneous itemized deduction under subsection (a) for any such taxable year, the preceding sentence shall not apply..
 (b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of Public Law 115–97.
 (c)DefinitionsIn this section: (1)Legal feesThe term legal fees shall include any fee or expense paid or incurred to establish the basis of a settlement agreement.
 (2)Investment feesThe term investment fees means any fee or expense paid or incurred for the management of investments. 